DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-8) in the replay filed on 8/15/2022 is acknowledged. The traversal is on the ground(s) that the shared technical feature between Group I and Group II makes a contribution over the prior art, because Bosch (US 2011/0315276) does not disclose an amount of dissolved C within a range of 0.010 to 0.50 mass% and does not disclose the tensile yield strength. 
In response to Applicant’s arguments, Examiner acknowledges that Bosch fails to disclose the amount of dissolved C and the tensile yield strength properties. However, as discussed in the 35 USC 103 rejection below, Bosch in further view of Isozaki (US 2012/0024430 A1) teaches a steel pipe composition that overlaps with the ranges recited in claim 1 and further teaches the amount of dissolved C. Therefore, the shared technical feature of the steel pipe according to claim 1 is not a special technical feature as it does not make a contribution over the prior art, as disclosed below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/15/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch et al (US 2011/0315276 A1), hereinafter “Bosch”, as cited in the IDS dated 10/1/2020, and further in view of Isozaki et al (US 2012/0024430 A1), hereinafter “Isozaki”. 
Regarding claim 1, Bosch discloses a low alloy steel with a high yield strength and high sulphide stress cracking resistance that comprises the following composition ([0015]). 
Element
Instant Claims (mass %)
Bosch Ranges (mass %)
C
0.25-0.50%
0.3-0.5%
Si
0.05-0.50%
0.1-0.5%
Mn
0.05-1.00%
0.1-1%
Al
0.005-0.100%
0.01-0.1%
Cr
0.30-1.50%
0.3-1.5%
Mo
0.25-3.00%
1.0-1.5%
Ti
0.002-0.050%
≤0.015%
N
0.0010-0.0100%
≤0.01%
Balance: Fe + impurities
Balance
Balance


As disclosed in the chart above, Bosch discloses a steel pipe composition that overlaps with the instantly claimed mass% ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Bosch discloses a low alloy steel composition that has high yield strength and excellent sulphide stress cracking resistance ([0001]). Bosch discloses a low alloy steel having a minimum specified yield strength of at least 862 MPa ([0006], [0076], Table 3 & 6). Bosch discloses that in order to obtain a low alloy steel with a high yield strength, it is well known to carry out a quenching and tempering heat treatment at a relatively low temperature, less than 700C ([0007]).  Bosch discloses a heat treatment and quenching process in order to form a steel composition with a yield strength of 862 MPa or more and several quenching steps to avoid generating cracks in the steel composition ([0048]). 
Bosch is silent in regards to an amount of dissolved C within a range of 0.010 to 0.050 mass% and the specific tensile yield strength and yield ratios as disclosed in claim 1. 
However, Isozaki discloses a high-strength stainless steel pipe containing carbon, nickel, chromium, silicon, manganese and other elements/impurities with a dissolved amount of C being 0.03% by mass or less. Isozaki discloses that when the dissolved amount of C is 0.03% by mass or less, it is possible to prevent the increase in work loads and occurrence of work defects on the surface of the pipe due to excessive high strengths and further prevents the reduction in corrosion resistance ([0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the steel composition of Bosch to have a dissolved amount of C being 0.03% by mass or less as taught by Isozaki in order to to prevent the increase in work loads and occurrence of work defects on the surface of the pipe due to excessive high strengths and further prevents the reduction in corrosion resistance, as disclosed in Isozaki above ([0022]). Bosch modified by Isozaki does not expressly teach “a tensile yield strength in an axial direction of the steel pipe is 862 to 965 MPa and a yield ratio in the axial direction of the steel pipe is 90% or more, a tensile yield strength in a circumferential direction of the steel pipe is 862 to 965 MPa, and the tensile yield strength in the circumferential direction of the steel pipe is 30 to 80 MPa higher than a compressive yield strength in the circumferential direction of the steel pipe”. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  In the instant case, the steel composition of Bosch modified by Isozaki would be expected to have the same or similar properties as the instantly claimed steel sheet because the steel composition of Bosch appears to have the same or substantially the same composition and microstructure, and the steel composition of Bosch is made by a substantially similar process, as disclosed above ([0001], [0006], [0007], [0076], [0048], Table 3 & 6)].
Regarding claim 2, Bosch modified by Isozaki discloses that the steel composition can further contain Nb: 0.04% to 0.15% (Bosch; Abstract), which overlaps with the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 3, Bosch modified by Isozaki discloses Examples A-D having a boron composition from 0.0006 to 0.0010% (Bosch; Table, [0043]), which satisfies the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 6, Bosch modified by Isozaki discloses Example A has a Ni composition of 0.02% (Bosch; Table, [0043]), which overlaps with the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 7, Bosch modified by Isozaki discloses that the steel composition is of particular importance for oil companies since it is of importance to the safety of both equipment and personnel, therefore excellent sulphide stress cracking resistance is favored (i.e., oil-well steel pipe) ([0003]). 
Regarding claim 8, Bosch modified by Isozaki discloses that the steel material can be hot rolled into seamless tubes (i.e., seamless steel pipe). (Bosch; [0045]). 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0315276 A1), in view of Isozaki et al (US 2012/0024430 A1), as applied to the rejection of Claims 1-3 and 6-8 above, and further in view of Omura et al (US 2007/0137736 A1), “hereinafter Omura”, as cited in the IDS dated 10/1/2020. 
Regarding claim 4, Bosch modified by Isozaki is silent in regards to having a composition further containing one or more types of elements selected from the group consisting of: Ca: 0.0001 to 0.0100%, Mg: 0.0001 to 0.0100%, and Zr: 0.0001 to 0.0100%.
However, in the same field of endeavor as Bosch and Isozaki, Omura discloses a low alloy steel for oil well pipes which has excellent sulfide stress cracking resistance and is suitable for casing and tubing for oil wells or gas wells comprising, in mass %, 0.2-0.35% C, 0.05-0.5% Si, 0.05-1.0% Mn, <0.025% P, <0.01% S, 0.005-0.10% Al, 0.1-1.0% Cr, 0.5-1.0% Mo, 0.002-0.05% Ti, 0.05-0.3% V, 0.0001-0.005% B, <0.01% N, < 0.01% O, 0-0.1% Nb, 0-0.01% Ca, 0-0.01% Mg and 0-0.1% Zr, and having a half-value breadth (H) and a hydrogen diffusion coefficient (Abstract). Omura disclose Ca and Mg can be optionally added to a low alloy steel material and when added, combines with S in the steel to form sulfides and improves the shape and SSC resistance ([0073]-[0074]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the low alloy steel composition of Bosch modified by Isozaki with the Ca and/or Mg elements of Omura in order to further improve the shape and SCC resistance of the low alloy steel material, as taught by Omura above ([0073]-[0074]). 
Regarding claim 5, Bosch modified by Isozaki is silent in regards to having a composition further containing one or more types of elements selected from the group consisting of: Co: 0.02 to 1.00%, and W: 0.02 to 1.00%.
However, in the same field of endeavor as Bosch and Isozaki, Omura discloses a low alloy steel for oil well pipes which has excellent sulfide stress cracking resistance and is suitable for casing and tubing for oil wells or gas wells comprising, in mass %, 0.2-0.35% C, 0.05-0.5% Si, 0.05-1.0% Mn, <0.025% P, <0.01% S, 0.005-0.10% Al, 0.1-1.0% Cr, 0.5-1.0% Mo, 0.002-0.05% Ti, 0.05-0.3% V, 0.0001-0.005% B, <0.01% N, < 0.01% O, 0-0.1% Nb, 0-0.01% Ca, 0-0.01% Mg and 0-0.1% Zr, and having a half-value breadth (H) and a hydrogen diffusion coefficient (Abstract). Omura disclose Cr, Mo, and W can be optionally added to a low alloy steel material and when added, effectively improves the hardenability of the steel composition and improves the SCC resistance ([0061]-[0062])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the low alloy steel composition of Bosch modified by Isozaki with the W element of Omura in order to improved the hardenability and SCC resistance properties of the low alloy steel composition, as taught by Omura above ([0073]-[0074]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254. The examiner can normally be reached Monday-Friday 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734